 
Exhibit 10.13
 
KYPHON-BRI SUBLICENSE AGREEMENT
 
This KYPHON-BRI Sublicense Agreement (this “Agreement”), is made and entered
into as of this 19th day of August, 2002 (hereinafter “Effective Date”), by and
between Bonutti Research Inc., an Illinois corporation (hereinafter “BRI”), and
KYPHON Inc., a Delaware corporation (“KYPHON”).
 
WITNESSETH:
 
WHEREAS, General Surgical Innovations, Inc. (“GSI”) was assigned, pursuant to
the Apogee Agreement (as defined below), and owns certain patents and patent
applications disclosing or claiming the “Bonutti Inventions” (as defined in the
Apogee Agreement and set forth on Exhibit A attached hereto and made a part
hereof) (such patents, together with any continuation, continuation-in-part,
divisional, reissued or reexamined patent thereof, any patent application, or
any foreign counterpart application of any such patents and applications, as
well as any patents claiming priority to any of the foregoing patents, are
sometimes collectively referred to as the “Licensed Patents”);
 
WHEREAS, GSI and Apogee Medical Products, Inc. (which subsequently changed its
corporate name to Bonutti Research, Inc.) entered into a certain Agreement (the
“Apogee Agreement”) dated March 9, 1995 (by GSI) and February 28, 1995 (by BRI);
 
WHEREAS, various disputes have arisen under the terms of and with respect to the
Apogee Agreement, which disputes have been contested in a certain lawsuit
entitled Bonutti Research, Inc. and Peter M. Bonutti, M.D. vs. General Surgical
Innovations, Inc., Civil Action



--------------------------------------------------------------------------------

 
No. 99-4062-GPM, United States District Court for the Southern District of
Illinois (the “Lawsuit”);
 
WHEREAS, GSI, BRI and Dr. Peter M. Bonutti have entered into a certain
Settlement Agreement and Mutual General Release (the “Settlement”), part of the
consideration of which is the execution and performance of a certain GSI-BRI
License Agreement (the “GSI Agreement”) and the right of BRI to enter into this
Agreement; and
 
WHEREAS, the parties hereto desire to enter into this Agreement for their
respective benefit.
 
NOW, THEREFORE, for and in consideration of the promises and the covenants
hereinafter recited, it is understood and agreed as follows:
 
1.    SUBLICENSE GRANT
 
1.1    Exclusive Sublicense in KYPHON Exclusive Field.  BRI hereby grants to
KYPHON the exclusive, worldwide, royalty-free right and sublicense to make, have
made, use, import, export, offer to sell and sell any product and practice or
promote any process or method covered by at least one valid and enforceable
claim of the Licensed Patents (such products, processes and/or methods,
collectively, the “Products”) for use within the KYPHON Exclusive Field (as
“KYPHON Exclusive Field” is defined on Exhibit B attached hereto and made a part
hereof). KYPHON understands and agrees that BRI’s right to grant the sublicense
set forth herein and in section 1.2 derives from the Settlement and the GSI
Agreement and that GSI has consented to such grant by BRI to KYPHON pursuant to
the GSI Agreement. KYPHON further agrees that BRI shall not be liable or
responsible to KYPHON or any Affiliate (as defined herein) in any way



2



--------------------------------------------------------------------------------

 
for any breach, default, action or inaction by GSI or any Affiliate thereof,
whether under the GSI Agreement or otherwise. As used in this Agreement, the
term “Affiliate” of a party shall mean an entity that owns the majority of
equity of, or the majority of its equity is owned by, or is under common
ownership with, such party.
 
1.2    Non-Exclusive Sublicense in Co-Exclusive Field.  BRI hereby grants to
KYPHON the non-exclusive, worldwide, royalty-free, right and sublicense to make,
have made, use, import, export, offer to sell and sell any product and practice
any process covered by at least one valid and enforceable claim of the Licensed
Patents solely in the Co-Exclusive Field (as defined on Exhibit C) (such rights
and license, the “Co-Exclusive Rights”). The parties agree that any Products
which do not fall within the scope of the KYPHON Exclusive Field or the
Co-Exclusive Field fall in the Field of General Surgery (as defined on Exhibit
D), provided that if a party believes that such Product is in the Exclusive
Field or Co-Exclusive Field, it shall notify the other party, as well as GSI.
KYPHON, BRI and GSI would then meet to resolve which field is appropriate for
such Product. If the issue is not resolved in a reasonable period of time, not
to exceed thirty (30) days, the matter will be resolved pursuant to Article 11.
In the event of a termination of the GSI Agreement, BRI’s rights hereunder may
be assigned to GSI, subject to the exception that GSI shall have no right to
further license, sublicense or assign any of BRI’s rights to a third party
(except in accordance with the terms of this Agreement) and therefore at that
time there would be only GSI and KYPHON with rights in the Co-Exclusive Field.
 
1.3    Limitations on KYPHON’s Use of Sublicensed Patents.  KYPHON understands,
acknowledges and agrees that (a) the sublicense set forth in section 1.2 is
co-exclusive and the right to make, have made, use, import, export, offer to
sell and sell any product and practice any process covered by at least one valid
and enforceable claim of the Licensed Patents in the Co-



3



--------------------------------------------------------------------------------

 
Exclusive Field is also held by BRI and GSI subject to various restrictions
enumerated in section 1.4 below, (b) KYPHON is not authorized to and will not
license, sublicense or in any way sell (except for a sale by KYPHON of all of
KYPHON’s Co-Exclusive Rights in a single transaction to a single entity and its
Affiliate) the rights to make, use, offer to sell or sell any product and
practice any process covered by at least one valid and enforceable claim of any
of the Licensed Patents granted in sections 1.1 and/or 1.2 above, (c) except for
a permitted sale by KYPHON under section 1.4 hereof, or an assignment to an
Affiliate of KYPHON, KYPHON may not sell, assign, mortgage, pledge, encumber, or
otherwise transfer any of the rights to use the Licensed Patents individually
and all such rights must be transferred together only in connection with the
sale of all or substantially all of the business and assets of KYPHON, and, in
all such events, the transferee must agree to be bound by all of the terms and
provisions of this Agreement and (d) KYPHON will not make, use, offer to sell or
sell any Product covered by any of the Licensed Patents in any Field except for
the licenses set forth in sections 1.1 and 1.2 above, including the GSI
Exclusive Field (as set forth on Exhibit D). GSI is a third party beneficiary of
this Section 1.3.
 
1.4    Limitations of Use of Licensed Patents by BRI and KYPHON.  BRI
understands, acknowledges and agrees, and will cause its Affiliates to agree,
that (a) BRI and its Affiliates will not, directly or indirectly (including by
providing any assistance, information, intellectual property or materials),
develop, manufacture, market, sell, or promote any Product which is sold for use
in the KYPHON Exclusive Field and is covered by at least one valid and
enforceable claim of the Licensed Patents and (b) BRI and its Affiliates shall
not mortgage, pledge or otherwise encumber or grant any further licenses to, or
sell or assign ownership of, any of its rights with respect to the Licensed
Patents in any Field (including any rights retained by BRI and



4



--------------------------------------------------------------------------------

 
its Affiliates in the Licensed Patents). Notwithstanding the foregoing, BRI
shall have the sole right to assign ownership of its rights to use the Licensed
Patents in the Co-Exclusive Field, in their entirety in a single transaction to
a single entity subject to the provisions of the balance of this section. It is
further understood and agreed that:
 
        (a)    Prior to any sale, transfer, license or assignment (“Sale”) of
BRI’s Co-Exclusive Rights under this Agreement, BRI shall give written notice to
KYPHON and GSI (collectively, the “Other Party”) of its desire to conduct the
Sale and its desired terms, price and conditions (the “Sale Notice”). BRI and
the Other Party shall, for a period of thirty (30) days after the date on which
the Sale Notice is received or deemed received by the Other Party (the
“Negotiation Period “), negotiate in good faith to enter into a Sale. In the
event that the parties do not enter into a definitive binding agreement
regarding a Sale after the completion of the Negotiation Period, then BRI shall
be free to sell, subject to section 1.4(b) below, for a period of 180 days, the
rights to the Licensed Patents as set forth in the Sale Notice (the “Ultimate
Sale”). The actual consideration received by BRI from the buyer (the “Buyer”) in
the Ultimate Sale shall not be lower than 95% of the equivalent amount last
negotiated in the Negotiation Period, and if not negotiated during the
Negotiation Period, not lower than the amount proposed in the Sale Notice. BRI
shall also comply with the provisions of section 1.4(b) below. This section
1.4(a) shall apply to any offer made by BRI or received by BRI, whether or not
such offer is solicited or unsolicited.
 
        (b)    Prior to any sale, transfer, license or assignment of any party’s
Co-Exclusive Rights under this Agreement (“Ultimate Sale”), the party wishing to
make such sale (the “Selling Party”) shall not enter into any letter of intent,
indication of interest, or similar



5



--------------------------------------------------------------------------------

 
preliminary agreement with respect to an Ultimate Sale, or enter into any
binding agreement with respect to an Ultimate Sale, or close any Ultimate Sale
unless the Selling Party has first:
 
        (i)    provided written notice (“Notice of Ultimate Sale”) to the other
party and GSI (collectively, the “Litigation Party”) of the Ultimate Sale and
the proposed Buyer (with no obligation to disclose any salient financial terms
except for the Licensed Patents desired to be part of the Sale and the Field
affected by the Sale);
 
        (ii)    provided the Litigation Party with a period of sixty (60) days
after the date on which the Notice of Ultimate Sale is received or deemed
received (“Cease and Desist Period”) by the Litigation Party to contact the
Buyer or any Affiliate thereof to either or both seek damages from or obtain an
injunction against such Buyer or Affiliate for any substantial infringement on
one or more of the Licensed Patents in the Field in which the Litigation Party
has been granted a license or otherwise retains rights in the Licensed Patents;
and
 
        (iii)    provided Litigation Party a period of thirty (30) days after
the expiration of the Cease and Desist Period (the “Litigation Period”) to
institute litigation by commencing an action in a court or arbitration panel of
competent jurisdiction (“Litigation”) against the Buyer or any Affiliate thereof
alleging in good faith that the Buyer or any Affiliate is substantially
infringing on one or more of the Licensed Patents in the Field in which the
Litigation Party has been granted a license or otherwise retains rights therein.
 
The Litigation Party shall keep the Notice of Ultimate Sale confidential and
treat it as Information pursuant to section 4 hereof. For a period of 180 days
from and after the delivery of the Notice of Ultimate Sale to the Litigation
Party, the Litigation Party shall also not contact or solicit the Buyer, its
Affiliates or its agents (including its financial advisors) regarding the



6



--------------------------------------------------------------------------------

 
possibility of Buyer or its Affiliates engaging in an Ultimate Sale or related
transaction with the Litigation Party, unless the Litigation Party can
demonstrate that the Litigation Party (or its Affiliates or agents) have, within
the period of 90 days prior to the receipt of the Notice of Ultimate Sale,
either solicited, been solicited or been in discussions with the Buyer or its
Affiliates regarding an Ultimate Sale involving the Litigation Party or its
Affiliates.
 
In the event that the Selling Party has provided the Litigation Party with the
requisite Notice of Ultimate Sale:
 
        (x)    if the Litigation Party desires to enter into the Litigation
Period, then it shall furnish to (I) the Selling Party a copy of the complaint
or demand letter against Buyer or its Affiliates or its or their sales agents or
distributors (the “Infringement Notice”) and (II) the Buyer or its Affiliate a
letter (or actually file a suit at law or in equity) seeking damages and/or and
injunction relating to the material infringement described in the Infringement
Notice;
 
        (y)    if, prior to the expiration of the Litigation Period, no lawsuit
is filed by the Litigation Party against the Buyer or its Affiliate relating to
the Notice of Infringement or an agreement to cease and desist such infringing
behavior is entered into between the Buyer and the Litigation Party, then the
Selling Party is free to consummate and close the Ultimate Sale to the Buyer
provided that the Ultimate Sale closes within 180 days from the expiration of
the Litigation Period (even if during the period from the expiration of the
Litigation Period to the date that the Ultimate Sale closes the Litigation Party
changes its mind, discovers new facts or new facts arise or conduct commences
which could support a claim of substantial infringement); and



7



--------------------------------------------------------------------------------

 
        (z)    if the Litigation Party does institute Litigation during the
Cease and Desist Period or the Litigation Period, then the Ultimate Sale may not
be closed until the Litigation is settled, resolved or dismissed with prejudice,
and the period for filing all notices of appeal, or all appeals, have elapsed,
provided that the Litigation shall be prosecuted at all times by the Litigation
Party diligently and in good faith. Notwithstanding anything to the contrary in
section 7.2(b), the Litigation Party may control the Litigation and recover and
retain all proceeds therefrom (including proceeds from infringement relating to
periods prior to the date hereof) and the Selling Party may participate in the
prosecution as contemplated in section 7.2(b). As used herein, the terms Sale
and Ultimate Sale include all forms of direct or indirect sales, assignments or
transfers of the Co-Exclusive Rights including a joint venture or strategic
alliance involving such party(ies), or management or similar agreements whereby
the effective control over some or all of the Licensed Patents in the
Co-Exclusive Field is conveyed to a person not a party to this Agreement. This
section 1.4(b) shall be inapplicable to a sale of a controlling interest in the
stock or ownership interests in or a merger of KYPHON or GSI (where such merger
results in a change in the effective control of such entity). Moreover, sections
1.4(a) and 1.4(b) shall be inapplicable to a sale of a controlling interest in
the stock in BRI or a merger of BRI (where such merger results in a change in
the effective control of BRI), if BRI is the Selling Party, at the time of such
sale or merger of BRI, the purchase price of BRI exceeds $[****] in cash or its
equivalent.
 
        (c)    This Section 1.4(b) shall not preclude the assignment of all
rights under this Agreement to an Affiliate of a party. In the event of any
assignment, Sale or Ultimate Sale, the acquiror of any rights under this
Agreement or assignee shall remain bound by the terms hereof. In the event of a
sale of a controlling interest in the stock or ownership interests in or a
 
 
****    Confidential Treatment Requested



8



--------------------------------------------------------------------------------

 
merger of KYPHON, GSI or BRI (where such merger results in a change in the
effective control of such entity) (an “Event”), and if the entity is BRI, the
aggregate consideration related to such Event exceeds $[****] or its equivalent,
the assignment of rights under this agreement shall occur automatically upon the
effective date of the merger. This Agreement shall be binding upon and inure to
the benefit of KYPHON, BRI and their respective legal representatives, permitted
assigns and Affiliates.
 
        1.5    Intentionally Deleted.
 
1.6    No Off-Label Use Permitted.  The parties understand and agree that the
Licensed Patents relate to the right to make, use, offer to sell or sell
Products in particular Fields and acknowledge that the same Product may
theoretically have application and utility to more than one Field but may only
be made, used, offered for sale or sold for use in a specific Field as is
permitted under this Agreement. In furtherance of the foregoing, the parties
understand and agree that they will only make, use, offer to sell and sell, and
use their reasonable best efforts to assure that their distributors and agents
only offer to sell and sell, the Products in the specific Field provided in this
Agreement. The parties further agree that they will only seek approval for
indications from the Food and Drug Administration (or, if applicable, foreign
counterparts) for said Products within the Fields specified under this Agreement
and will not apply to any such U.S. or foreign government agency for a specific
use, application, approval right, indication, 510(K), PMA or other approval or
use for such Products specifically beyond the specified Fields described herein.
In the event that one party (the “notifying party”) notifies the other party or
its Affiliates (the “notified party”) of a substantial off-label promotion by
the notified party or its sales agents or distributors of a Product in the
notifying party’s exclusive Field, the notified party shall immediately take
commercially reasonable and necessary steps to cause such off-label
 
 
****    Confidential Treatment Requested



9



--------------------------------------------------------------------------------

 
promotion to cease and desist and to prevent it from occurring in the future.
KYPHON understands that BRI is in no way responsible for any conduct, actions or
inactions by GSI or its Affiliates regarding the subject matter contained in
this section and BRI understands that KYPHON shall have the right to pursue GSI
directly for violation of this provision as a third party beneficiary under the
GSI Agreement. GSI is an intended third party beneficiary of this section 1.6.
 
1.7    Term.  Unless this Agreement is earlier terminated in accordance with the
terms hereof, the term of this Agreement shall commence on the date first
written above and shall continue and terminate on the date of the expiration of
the last of the Licensed Patents, provided that upon termination hereof, all
obligations under Articles 4, 7, 11, 12, 14, 15 and 16 shall survive the
termination for the applicable statute of limitations period.
 
2.    REMUNERATION .
 
2.1    Fully-Earned Consideration.  In exchange for the license to KYPHON as
specified in sections 1.1 and 1.2 hereof, which license is being granted in
connection with the Settlement, and the Consulting Agreement (as defined in
section 2.2 below) KYPHON agrees to pay to BRI non-refundable (except as may be
provided in section 6.1 to the contrary) and fully earned payments as follows in
this section 2.
 
2.2    Cash Payment.  On the date hereof, KYPHON shall pay to BRI the total sum
of Twelve Million Five Hundred Thousand Dollars ($12,500,000.00) (the “Sum”)
payable by wire transfer of immediately available same day funds to an account
or accounts specified by BRI. The Sum shall be allocated as follows: (a) Twelve
Million Two Hundred Fifty Thousand Dollars ($12,250,000.00) shall be allocated
to and shall be in respect of the rights and privileges granted



10



--------------------------------------------------------------------------------

 
to KYPHON under this Agreement and (b) Two Hundred Fifty Thousand Dollars
($250,000.00) shall be allocated to a consulting agreement between Dr. Peter M.
Bonutti and KYPHON (the “Consulting Agreement”). The Consulting Agreement shall
be negotiated promptly and in good faith after the execution of this Agreement
and shall provide that Dr. Bonutti shall perform for KYPHON 15 days of
consulting services per year during the two year period following the execution
of the Consulting Agreement relating to the Products in the KYPHON Exclusive
Field and Co-Exclusive Field. The entire $250,000 payment allocated to the
Consulting Agreement shall be paid on the date hereof and shall be deemed fully
earned even though Dr. Bonutti shall render services over a two year period to
KYPHON.
 
3.    MANUFACTURE OF PRODUCTS
 
Each party agrees that all Products covered by the Licensed Patents shall be
manufactured, used, labeled, sold, distributed, promoted and advertised by such
party in accordance with all applicable Federal, State and local, and if
appropriate, foreign laws and regulations. So long as this Agreement is in
effect, and if so requested in writing by a party, each party shall legibly mark
all articles sold by it and covered by any Licensed Patents with the issued
patent number of any such Licensed Patent or application as soon as reasonably
possible after being notified by GSI of such issued Licensed Patent, provided
that KYPHON shall include such notice, only at its option, in connection with
Products in the Exclusive Field.
 
4.    CONFIDENTIAL INFORMATION; NON-CIRCUMVENTION
 
During the term of this Agreement and for a period of five (5) years thereafter,
each party agrees to keep and maintain, and cause its Affiliates to keep and
maintain, all confidential aspects of the Licensed Patents and any other
non-public information (collectively, the
 



11



--------------------------------------------------------------------------------

 
“Information”) disclosed by one party to one or more parties under the terms of
this Agreement, confidential, including the terms of this Agreement and the GSI
Agreement, provided, however, that the provisions of this section shall apply
only to information which, prior to disclosure to a party, was not lawfully
known or was not subject to restricted use or disclosure by such party or an
Affiliate (and thereafter shall exclude information if and after it becomes
lawfully known by such party or one of its Affiliates from any entity or source
other than a party to this Agreement or GSI or its Affiliates or agents and is
not subject to restricted use or disclosure), and only while the Information is
not lawfully in the public domain from a source other than a party or its
Affiliates or Representatives or GSI or its Affiliates or Representatives (and
then the provisions of this section will lapse only with respect to any such
Information which is then lawfully in the public domain from a source other than
a party or GSI or its or their Affiliates or Representatives). Not in limitation
of the foregoing, each party undertakes and agrees that it and its
Representatives (as defined below) (i) will keep the Information confidential
and will not (except as required by applicable law, regulation or legal process,
and only after enabling the other parties to seek a protective order), without
the other parties’ prior written consent, disclose any Information in any manner
whatsoever and (ii) will not use any Information other than in connection with
the Agreement; provided, however, that a party may reveal the Information to its
Representatives (a) who need to know the information solely for the purpose of
implementing this Agreement, (b) who are informed by such party of the
confidential nature of the Information and (c) who agree to act in accordance
with the terms of this Agreement, and such party will be responsible for any
breach of this agreement by any Representative. The term “Representative”
includes a party’s directors, officers, employees and agents, and directors,
officers, employees and agents of its Affiliates, and such party’s and its
Affiliates’ financial advisors, attorneys and



12



--------------------------------------------------------------------------------

 
accountants. BRI and GSI understand and acknowledge that this Agreement may
constitute a material agreement for KYPHON within the meaning of the Securities
Act of 1933 (the “Securities Act”) and the Securities Exchange Act of 1934 (the
“Exchange Act”) and that this Agreement shall, to the extent legally required
after taking account of such portions thereof as legally may be redacted, be
included as an exhibit to KYPHON’s SEC filings, a true and correct copy of which
shall be promptly furnished to BRI and GSI. To the extent practical, copies of
such exhibits relating to this Agreement shall be provided to GSI and BRI within
a reasonable period of time prior to its filing. Notwithstanding the foregoing,
it shall not be a breach of this Agreement (i) for GSI, KYPHON and/or BRI to
state that the Lawsuit has been settled to the mutual satisfaction of the
parties thereto, (ii) in the event of an action believed to be in breach of this
Agreement, to file under seal with the court in such action such terms of this
Agreement as are reasonably necessary in order to bring or defend such action,
(iii) for each party to share the terms of this Agreement with its counsel,
provided such counsel is or has been made aware of the obligations of
confidentiality herein, (iv) for any party to disclose such information as may
be required by law or court order, after first having given the other party at
least ten (10) days written notice of such legal requirement or order of court
and intent to disclose pursuant to said requirement or order and (v) subject to
and in accordance with the provisions of section 15 hereof, KYPHON may publicly
state that it has concluded an agreement among GSI and BRI providing KYPHON with
the rights to the Licensed Patents in accordance with the terms hereof.
 
5.    Intentionally Deleted
 
6.    PATENT PROCUREMENT AND MAINTENANCE



13



--------------------------------------------------------------------------------

 
6.1    Ownership.  The parties understand and agree that, pursuant to the GSI
Agreement, GSI has agreed to prosecute and maintain the Licensed Patents at its
sole cost and expense, including all filing fees, extension fees and notices and
all other requirements to keep the Licensed Patents, issued or pending as of the
date of this Agreement, valid and in effect. GSI has agreed to forward to BRI
and KYPHON copies of all the Licensed Patents pending as of the date of this
Agreement with the United States Patent and Trademark Office (USPTO) and all
related material notices from the USPTO. GSI also agrees that, unless exigent
circumstances exist, it shall, prior to sending any material correspondence
relating to the Licensed Patents to the USPTO, forward a copy of such
correspondence to BRI and KYPHON, granting BRI and KYPHON a reasonable
opportunity, not less than 5 business days from receipt of the draft
correspondence, to comment upon said correspondence before it is filed with the
USPTO, provided that GSI may accept or reject such comments in its sole
reasonable judgment. GSI has agreed that BRI or KYPHON may discuss with GSI
requests to make additional claims in the foregoing patent applications and, at
the expense of the Party requesting it, to effect such additions by amendment,
re-issue or re-examination, divisional, continuation application but not
including a continuation-in-part application (any such amendment, re-issue or
re-examination, divisional or continuation which pursuant to such request GSI
files with the USPTO, a “Continued Application”). GSI has agreed to consider
such requests in good faith. In the event that GSI determines in its sole
discretion not to file a Continued Application which has been requested to be
filed by KYPHON or BRI (which determination may be inferred if GSI has not
responded to either of said party’s written request within sixty (60) days of
making said request), GSI shall grant to KYPHON or BRI (the “Requesting Party”)
the right to file and prosecute a Continued Application of the nature and scope
requested by the Requesting Party, and GSI and



14



--------------------------------------------------------------------------------

 
the Non-Requesting Party (as defined below) shall assist the Requesting Party,
as it may reasonably request and at its expense, in prosecuting such Continued
Application, provided that (i) the Continued Application which the Requesting
Party desires to file must provide a demonstrable material benefit to the
Requesting Party, (ii) if the Requesting Party is KYPHON, such Continued
Application shall relate to the KYPHON Exclusive Field and/or Co-Exclusive
Field, and if the Requesting Party is BRI, such Continued Application shall
relate to the Co-Exclusive Field, and in both cases shall not have any material
adverse impact on any of the Licensed Patents in the GSI Exclusive Field or any
rights of either KYPHON, GSI or BRI in the Co-Exclusive Field, and, if BRI is
the Requesting Party, there shall be no material adverse impact on any of the
Licensed Patents in the KYPHON Exclusive Field, (iii) the Requesting Party shall
give GSI and KYPHON (if it is not the Requesting Party or BRI (if it is not the
Requesting Party) (the “Non-Requesting Party”) the opportunity to comment on and
object to all material correspondence with the USPTO related to the Continued
Application prior to any sending of such correspondence (such right to comment
to be no less than 5 business days), (iv) the reasonable costs, fees and
expenses of GSI’s and the Non-Requesting Party’s counsel who may, in GSI’s and
the Non-Requesting Party’s individual discretion, participate in and assist the
Requesting Party in the preparation and prosecution of the Continued Application
shall be borne by the Requesting Party and (v) the Requesting Party shall bear
all costs, fees and expenses payable to the USPTO relating to the filing and
maintenance of the Continued Application. Notwithstanding the foregoing, GSI has
agreed in the event GSI determinates to abandon prosecution or maintenance of
any of the Licensed Patents or Continued Applications, during the term of this
Agreement, it shall use its reasonable commercial efforts to provide at least
thirty (30) days prior notice of such action to BRI and KYPHON, and KYPHON, in
its discretion and



15



--------------------------------------------------------------------------------

 
at its sole cost and expense, may assume prosecution or maintenance of such
Licensed Patents or Continued Application (it being understood that GSI shall
use its reasonable commercial efforts, sufficiently in advance of the actual
date of abandonment, to permit KYPHON and/or BRI the reasonable opportunity to
take steps, should either party so choose, to preserve the validity of the
Licensed Patents or Continued Application). If KYPHON decides not to pursue
prosecution or maintenance of such Licensed Patents or Continued Application,
KYPHON shall provide BRI and GSI with at least thirty (30) days prior notice of
such action to BRI and GSI, and BRI may assume prosecution or maintenance of
such Licensed Patents or Continued Application. In such event and insofar as the
same concern any Licensed Patent as to which BRI or KYPHON has assumed
responsibility for prosecution or maintenance in accordance with the foregoing,
BRI will promptly provide KYPHON with copies received by BRI from GSI of all
correspondence to or from the U.S. Patent and Trademark Office and foreign
counterparts regarding all examinations, inquiries, filings, renewals,
extensions, fees, evidence of payment of fees and other correspondence relating
to such Licensed Patents or Continued Applications. KYPHON shall not (a)
initiate, or aid and abet others to initiate, any legal proceeding or action in
any court or with the United States Patent and Trademark Office or any foreign
counterpart to challenge GSI’s ownership of or right to license, or the validity
of the Licensed Patents, Continued Applications or any application for issuance
thereof nor (b) contest the fact that KYPHON’s rights under this Agreement are
solely those of a sublicensee in the respective Fields in accordance with the
terms of this Agreement. In the event that any of the Licensed Patents or
Continued Applications are declared by a court of competent jurisdiction to be
invalid or unenforceable, neither party shall have any recourse against the
other nor shall BRI be required to return in whole or in part any sums paid to
it under Article 2 hereunder except to the extent



16



--------------------------------------------------------------------------------

 
that the Licensed Patents are invalidated based on a Third Party Action by a
court of competent jurisdiction for fraud on the Patent Office committed
substantially and predominantly by BRI or Dr. Peter M. Bonutti are deemed
unenforceable based on a Third Party Action because of inequitable conduct
substantially and predominantly by BRI or Dr. Peter M. Bonutti, it being
understood that (a) any such invalidation or unenforceability for the reasons
and subject to the limitations set forth above shall be pursuant to a final,
binding and non-appealable order, (b) more than three-quarters (3/4) of the
Licensed Patents must be so invalidated and/or rendered unenforceable for the
reasons and subject to the limitations set forth above before BRI may be
responsible for any such damages, (c) any damages so assessed against BRI shall
be determined by a court of competent jurisdiction after considering a variety
of fair and equitable considerations and factors including without limitation
the remaining term of the Licensed Patents, the revenues generated by KYPHON
under this Agreement and other fair and equitable considerations and (d) no
damages will be assessed (x) after the first to occur of (I) three years from
the date hereof or (II) a Sale or Ultimate Sale of KYPHON or a sale of a
controlling interest in the shares of KYPHON or a merger effecting KYPHON where
there is a 50% of more change in the shareholders of KYPHON, (y) in the event
that KYPHON has also engaged substantially and predominantly in any inequitable
conduct or otherwise breached its representation and warranty set forth in the
last sentence of section 8 hereof or (z) based on any action or inaction by GSI
that is determined by a court of competent jurisdiction to be substantially and
predominantly at fault for such enumerated conduct.
 
7.    INFRINGEMENT
 
7.1    Actions By Third Parties.  In the event either party is accused of
infringing any patent or other intellectual property right of a third party,
involving any claim of patent



17



--------------------------------------------------------------------------------

 
infringement based upon the manufacture, use, offer for sale or sale of a
Product under the Licensed Patents, such party shall promptly notify the other
party and GSI in writing of such claim. In the event that any suit, action or
other proceeding is brought against any party involving any such accusation of
infringement of or by the Products, the named party shall promptly notify the
other and GSI in writing. With respect to any such accusation, suit, action or
other proceeding (“Third Party Action”), the party named in any such Third Party
Action will promptly provide the other party with copies of the complaint,
answer or motion to dismiss and, subject to appropriate protective orders, all
pleadings received from any such third party. The parties will cooperate with
each other, and will, on reasonable notice, permit and provide any of its
employees, officers, directors, shareholders, agents and other representatives
to testify when requested by the other party; and will, on reasonable notice,
make available to each other all relevant records, papers, information, samples,
specimens and the like. Unless BRI or Dr. Peter M. Bonutti are also defendants
in the Third Party Action and actually receive a monetary recovery from the
Third Party Action, BRI and Dr. Peter M. Bonutti shall be entitled to
reimbursement from KYPHON of BRI’s and Dr. Peter M. Bonutti’s reasonable out of
pocket costs and expenses (including without limitation court costs and
reasonable attorneys’ fees and expenses) incurred in such defense of any action
brought against KYPHON and for which KYPHON has requested such person’s
assistance and in the case of Dr. Bonutti, reimbursement for his lost
professional time resulting from such cooperation.
 
7.2    Actions Against Third Parties.  KYPHON and BRI will promptly notify the
other parties and GSI of any infringement of which such party has actual
knowledge with respect to any Licensed Patents, as follows:



18



--------------------------------------------------------------------------------

 
        (a)    With respect to the infringement of the Licensed Patents as they
are being used or applied in the Exclusive Field set forth in section 1.1
hereof, GSI has agreed that, pursuant to the terms of the GSI Agreement, KYPHON
will have the exclusive right and discretion to take or refrain from taking any
action, legal or otherwise including without limitation litigation, to enforce
the Licensed Patents against the third party with respect to such infringing use
or application provided that KYPHON shall bear all costs, fees and expenses
incurred in any such action. Any recoveries, if any, whether by judgment, award,
decree or settlement, will be enjoyed solely by KYPHON (including recoveries
relating to periods prior to the date hereof). KYPHON will exercise control over
any such action; provided, however, that BRI and GSI, if either or both so
desire, can be represented by counsel of its selection and at its own expense.
Notwithstanding the foregoing, if GSI or BRI believe in good faith that the
potential infringement set forth in this clause (a) also affects or is related
to an infringement in clause (b), then clause (b) shall apply and this clause
(a) shall be inapplicable, except that to the extent (x) any portion of such
recoveries can be shown to be attributable to an infringement related to the
exclusive sublicense granted by section 1.1, such portion will inure to the sole
benefit of KYPHON, (y) no claim may be asserted by the Action Party (as defined
in section 7.2(b) against a third party in any action brought under clause (b)
with respect to an alleged infringement of the Licensed Patents in the KYPHON
Exclusive Field without KYPHON’s prior consent and (z) further provided that
KYPHON may contest such good faith determination pursuant to Article 11.1.
 
        (b)    If either party hereto becomes aware that any of the Licensed
Patents are being or have been infringed by any third party in the Co-Exclusive
Field, such party shall promptly notify the other party hereto in writing
describing the facts relating thereto in



19



--------------------------------------------------------------------------------

 
reasonable detail. If BRI or KYPHON wishes to initiate a legal proceeding
against such infringement, BRI or KYPHON, as the case may be, shall first notify
GSI and the other party hereto in writing. GSI shall have the first right, but
not the obligation, to bring an action, suit or proceeding (“Action”) against
the infringer in the Co-Exclusive Field. If GSI declines or fails to bring such
an action or proceeding within 90 days of receipt of the notice, then the party
who so notified GSI shall have the right, at its discretion, to institute and
prosecute an action or proceeding to abate such infringement or other action and
to resolve such matter by settlement or otherwise. With respect to any Action
brought by GSI, KYPHON or BRI in accordance with the foregoing (such party, the
“Action Party”), the other parties hereto shall cooperate fully with the Action
Party by joining as a party, if requested by the Action Party and required by
applicable law, and by executing and making available such documents as the
Action Party may reasonably request. Neither BRI nor KYPHON shall enter into any
settlement agreement which would make any admission relating to the validity or
enforceability of the Licensed Patents without the prior written consent of GSI,
which consent may not be unreasonably be withheld or delayed but may be withheld
in GSI’s sole and absolute discretion if such settlement materially impacts
GSI’s rights in the GSI Exclusive Field. The Action Party agrees to promptly
reimburse the other party hereto for its reasonable costs, fees and expenses
incurred in joining an Action brought by, or otherwise cooperating with and in
accordance with the request of, such Action Party, and if KYPHON is the Action
Party and both Dr. Peter Bonutti and BRI are not entitled to any monetary
recovery in such lawsuit, KYPHON shall promptly shall reimburse Dr. Peter
Bonutti’s lost professional time as well. Any recoveries, whether by judgment,
award, decree or settlement, in connection with an Action brought by an Action
Party in accordance with this Section 7.2(b), shall be enjoyed solely by such
Action Party. Notwithstanding the foregoing, in



20



--------------------------------------------------------------------------------

 
the event of a conflict between this section and section 1.4(b), the provisions
of section 1.4(b) shall control.
 
        (c)  With respect to the infringement by a third party of the Licensed
Patents as they are being used or applied in any field other than the KYPHON
Exclusive Field or the Co-Exclusive Field, it is understood and agreed that GSI
and its affiliates shall have the exclusive right and discretion to take or
refrain from taking any action, legal or otherwise, including, without
limitation, litigation, to enforce the Licensed Patents against the third party
with respect to such infringing use or application, provided that GSI or its
affiliate shall bear all costs, fees and expenses incurred in any such action.
Any recoveries from such litigation, if any, whether by judgment, award, decree
or settlement, will be enjoyed solely by GSI.
 
        (d)  In any action brought by an Action Party under section 7.2(b) or by
GSI under section 7.2(c), the entity or entities not instituting the action may
be named as a necessary party if the party(ies) bringing the action deem it
required under law or otherwise desirable, subject to the reimbursement
obligations of the initiating party as set forth in the last sentence of section
7.2(b) (which shall be applicable to actions brought by GSI under section
7.2(c)) as well.
 
8.    REPRESENTATIONS AND WARRANTIES
 
Each party represents and warrants to the other that such representing and
warranting party as of the date hereof (a) is duly organized, validly existing
and in good standing in its state of incorporation, (b) this Agreement has been
approved by all requisite corporate action of such party requisite necessary to
authorize the execution, delivery and performance of this Agreement and does not
conflict with or contravene any charter, by-law, agreement or law or regulation
binding on such party, (c) assuming the due authorization, execution and
delivery of this



21



--------------------------------------------------------------------------------

Agreement by the other party, this Agreement is the legal, valid and binding
obligation of such party enforceable in accordance with its terms except as
enforceability may be limited by bankruptcy or other laws for the protection of
creditors or general equitable principles, (d) neither party nor GSI shall
challenge the validity and/or enforceability of any claims of the Licensed
Patents, either pursuant to arbitration, litigation or a dispute between or
among the parties and (e) each party is receiving adequate consideration for
entering into this Agreement and such party has adequate capital and can pay its
debts as they come due. BRI represents and warrants to KYPHON that as of the
date hereof (a) to BRI’s actual knowledge which KYPHON acknowledges is based
solely on the representation and warranty made by GSI under the GSI Agreement,
GSI has the right to grant the rights and licenses granted herein and, as of the
date hereof, BRI has no actual knowledge of any information that any such
representation and warranty by GSI is materially inaccurate; (b) BRI has not
previously granted, and will not grant during the term of this Agreement, any
right, sublicense or interest in and to the Licensed Patents, or any portion
thereof, inconsistent with the sublicense granted to KYPHON under this
Agreement; (c) neither BRI nor any Affiliate has any currently existing plans or
intentions to assign or transfer rights to the Licensed Patents to any Affiliate
or third-party that has not been expressly disclosed in writing to KYPHON; (d)
to the actual knowledge of Dr. Peter M. Bonutti and Boris Bonutti, there are no
threatened (in writing) or pending actions, suits, investigations, claims or
proceedings in any way relating to any of the Licensed Patents and there is no
knowledge of any infringement; (e) the Settlement is a resolution of all
disputes between GSI and its Affiliates and BRI relating to any of the Licensed
Patents; (f) KYPHON has been provided with a true and correct copy of the BRI
Agreement and any other agreement related to any of the Licensed Patents between
BRI, GSI or any of their Affiliates (subject to redaction of



22



--------------------------------------------------------------------------------

payments only) and (g) BRI shall not challenge GSI’s grant of rights and
licenses to KYPHON under the GSI Agreement provided that KYPHON does not
materially breach the terms of this Agreement, and (h) to BRI’s and Dr.
Bonutti’s actual knowledge, which KYPHON acknowledges is based upon the
representation and warranty made by GSI under the GSI Agreement, as well as any
independent knowledge of GSI and Dr. Bonutti, as of the date hereof, there is at
least one patent application within the family of the License Patents, currently
pending with the USPTO, having an unbroken chain of pending patent prosecution
that claims priority back to Patent application number 07-487645 with the filing
date of March 2, 1990. KYPHON represents and warrants to BRI that KYPHON is not
aware of any fact, event, condition or circumstance that could reasonably
constitute grounds for KYPHON or any other person to allege that the Licensed
Patents should be invalidated for fraud on the Patent Office or are
unenforceable because of BRI’s or GSI’s inequitable conduct. BRI and Dr. Peter
M. Bonutti each agree that with respect to any U.S. patent that, on the date of
this Agreement, it owns or under which it has the right to grant licenses of the
scope of the sublicenses granted in this Agreement, or any U.S. patent that may
later issue on a pending application for patent that, on the date of this
Agreement, it owns or under which it has the right to grant licenses of the
scope of the sublicenses granted in this Agreement, it (and any subsequent
licensees) will not assert against KYPHON any claims for patent infringement
based on the manufacture, use, sale, offer for sale, export, or import of any
Product and the practicing of any process under the sublicenses granted in this
Agreement. This agreement of non-assertion shall apply, however, only to
inventions disclosed or claimed in the Licensed Patents.
 
9.    Intentionally Deleted
 
10.    TERMINATION
 



23



--------------------------------------------------------------------------------

 
10.1  Termination.    This Agreement may be terminated at any time prior to
expiration of its term as follows:
 
        (a)    By BRI.—BRI may terminate this Agreement upon the final
adjudication of the invalidity of all of the Licensed Patents.
 
        (b)    By KYPHON.—KYPHON may terminate this Agreement:
 
        (i)    upon the final adjudication of the invalidity of all of the
Licensed Patents; or (ii) upon thirty (30) days written notice to BRI.
 
        (c)    By GSI—By GSI as a third party beneficiary, upon thirty (30) days
written notice to KYPHON in the event that KYPHON materially breaches or
defaults in any material respect in the performance or fulfillment of any of the
terms, conditions or agreements made by KYPHON to GSI and KYPHON fails to take
reasonable steps to cure such breach or default within such thirty day period or
upon expiration of an extended cure period as hereafter provided, in the event
that KYPHON materially defaults or breaches in any material respect in the
performance of any of the other terms, conditions or agreements owed by KYPHON
to GSI and KYPHON takes such reasonable steps to cure such default or breach
within such thirty (30) days but does not cure such breach or default within 180
days of being notified of such breach or default by GSI. GSI acknowledges and
agrees that with respect to any breach or default under section 4 hereof which
by its nature cannot be cured within such 180 day period shall not be grounds
for termination of this Agreement but shall only give rise to damages and
injunctive relief against KYPHON except that GSI may terminate this Agreement on
account of such uncured breach or default if (x) KYPHON continues to engage in
the same breach or default and/or (y) such breach or default was committed,
authorized or condoned by directors or executive officers of KYPHON.
 



24



--------------------------------------------------------------------------------

 
10.2    Rights on Termination.  On the expiration or termination of this
Agreement pursuant to section 10.1(A)(ii), except as otherwise expressly
provided herein, all rights of KYPHON hereunder shall terminate forthwith (to
the extent that this Agreement is terminated with respect to such party) and
revert automatically to BRI, and neither KYPHON nor its receivers, trustees,
representatives, agents, successors or assigns shall have any right to exploit
or in any way make, use, offer to sell any Products, or practice any process,
under the Licensed Patents. Except as otherwise expressly provided herein, upon
the termination of this Agreement in accordance with this section, (x) KYPHON
shall forthwith discontinue all manufacture, use, offer of sale or sale of any
Products (until the expiration of the last of the Licensed Patents), and use of
any process covered by any valid and enforceable claim of a Licensed Patent, and
(y) all parties shall perform all obligations hereunder arising as of or prior
to such termination including without limitation all obligations under sections
2, 4, 11, 12, 14 and 15. Any provisions of this Agreement for which GSI is a
specifically identified intended third party beneficiary shall survive any
termination of this Agreement. GSI is an intended third party beneficiary of
this Article 10.
 
11.    DISPUTE RESOLUTION
 
11.1    Arbitration.  Except as otherwise provided in section 11.2 of this
Agreement, any controversy or claim as to the proper classification of a Product
in a Field, the determination of good faith under sections 1.4, the
determination of material infringement under section 1.4(b), the determination
of commercial reasonableness contemplated in section 1.6, the determination of
good faith, materiality, reasonableness or reasonable commercial efforts under
section 6.1, whether a potential infringement is in the Field as contemplated in
section 7.2(a) shall be resolved by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules,
including Emergency Interim Relief Procedures, and judgment



25



--------------------------------------------------------------------------------

on the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. Within fifteen days after the commencement of arbitration,
each party to the proceeding shall select a person to act as arbitrator and the
two (or three) selected shall select a neutral arbitrator within ten days of
their appointment. The neutral arbitrator shall be an attorney with at least ten
years experience in patent licensing, having experience with and knowledge of
patent licensing in the medical instrument industry. If the arbitrators selected
by the parties are unable or fail to agree upon a third arbitrator, the third
arbitrator shall be selected by the American Arbitration Association. The place
of the arbitration shall be Chicago, Illinois and shall be governed by Illinois
law (except as federal law may apply), exclusive of its conflicts-of-laws
principles. The award shall be made within nine months of the filing of the
notice of intent to arbitrate (demand), and the arbitrators shall agree to
comply with this schedule before accepting appointment. However, this time limit
may be extended by agreement of the parties or by the arbitrators if necessary.
In no event shall the arbitrators have any authority to award punitive damages
or, other than for a party’s actual damages directly and proximately resulting
from the other party’s breach of its obligations that are the subject of
arbitration hereunder, to otherwise calculate or award damages. The award shall
be in writing, shall be signed by the neutral arbitrator, and shall include a
statement regarding reasons for the disposition of any claim. To the extent of
any conflict between any rule or procedure of the American Arbitration
Association and the express provisions of this Article 11, the terms of this
Article 11 shall prevail.
 
11.2    Judicial Resolution.  Except as set forth in section 11.1, all other
controversies or claims relating to or arising under this Agreement shall be
resolved by courts of competent jurisdiction. The appropriate forum and
governing law for any such judicial action will be the same as contemplated for
arbitral actions set forth in section 11.1 and each party hereby consents



26



--------------------------------------------------------------------------------

to such forum and governing law regardless of any conflict of laws,
jurisdiction, venue or convenience considerations.
 
12.    NOTICES
 
12.1  All notices for any and all purposes under this Agreement shall be in
writing and shall be given by sending such notice by overnight courier service
(fare prepaid), electronic mail or legible facsimile transmission with a regular
mail follow up, or personal delivery. The date of deemed delivery to and receipt
by the party to whom notice is given is the next business day after the date
such notice is sent. Notices will be addressed in the following manner:
 
          If to BRI: 
  
Dr. Peter Bonutti
    
President
    
Bonutti Research, Inc.
    
1303 Evergreen Plaza
    
Effingham, IL 62401
    
Fax No: 217-342-3460
    
E-Mail address: boris@bonuttiresearch.com and
    
drbonutti@bonuttiresearch.com
with a copy (which shall not constitute notice) to:
    
Mr. Willam F. Shea
    
31 Hastings Turn
    
Avon, CT 06001
    
Fax No: 860/673-4407
    
E-Mail address: wmshea@aol.com
and
    
Fredric D. Tannenbaum, Esq.
    
Gould & Ratner
    
222 N. LaSalle Street
    
Suite 800
    
Chicago, Illinois 60601
    
Fax No: 312-236-3241
    
E-Mail address: ftannenbaum@gouldratner.com



27



--------------------------------------------------------------------------------

 
If to KYPHON:
  
Mr. Gary L. Grenter
    
President
    
KYPHON, Inc.
    
1350 Bordeaux Drive
    
Sunnyvale, California 94089
    
Fax No: 408-                        
    
E-Mail address: ggrenter@kyphon.com
with a copy to:
    
David Saul, Esq.
    
Wilson Sonsini Goodrich & Rosati
    
650 Page Mill Road
    
Palo Alto, California 94304
    
Fax No: (650) 493-6811
    
E-Mail address: dsaul@wsgr.com
If to GSI:
  
Mr. Steven Amelio
    
Vice President and Controller
    
United States Surgical
    
150 Glover Avenue
    
Norwalk, CT 06856
    
Fax No: 203-                      
    
E-Mail address: steven.amelio@TycoHealthcare.com
      
with a copy (which shall not constitute notice) to:
    
Alan R. Carlton
    
Vice President and Chief Corporate Counsel
    
United States Surgical
    
150 Glover Avenue
    
Norwalk, CT 06856
    
Fax No: 203- 846-5988
    
E-Mail address: alan.carlton@TycoHealthcare.com

 
13.    ASSIGNMENT AND SUCCESSION
 
13.1  Except as permitted in section 1.4 above or in connection with a sale,
assignment or transfer to an Affiliate, no party shall have the right to sell,
assign or transfer any of its rights



28



--------------------------------------------------------------------------------

or delegate any of its duties under this Agreement. This Agreement shall be
binding on and inure to the benefit of BRI, KYPHON and their respective
successors and permitted assigns.
 
14.    RIGHT OF PUBLICITY
 
14.1  KYPHON and its appropriate Affiliates shall use its and their commercially
reasonable efforts to provide to Dr. Peter M. Bonutti (“Dr. Bonutti”) name
recognition and credit (including recognition in medical journals, papers and
presentations) for inventing the Licensed Patents and for any Products
manufactured or sold by such party in the Co-Exclusive Field and, with respect
to the KYPHON Exclusive Field, KYPHON will reasonably consider granting similar
name recognition and credit after considering the implications such name
recognition and credit may have with its other inventors. Such name recognition
shall be on a basis no less than that given to any other inventor of products in
the Co-Exclusive Field as is KYPHON’s custom. Name recognition and credit shall
be applicable and given in all appropriate forms of sale and promotions. This
right shall be applicable regardless of whether such Products contain
improvements to the Licensed Patents or other intellectual property not created
by Dr. Bonutti or BRI. BRI shall have the right to request, and within a
reasonably prompt period following its receipt of any such request, KYPHON shall
provide BRI with, copies of any such labels for review, provided, however, that
KYPHON shall not be obligated to provide BRI with review of any label in advance
of its general dissemination. BRI shall also have full right to request and
promptly receive copies of such materials created and/or distributed by KYPHON
or its Affiliates. BRI shall have the right to publicize and promote Dr.
Bonutti’s invention of the Licensed Patents and their use in Products used in
the KYPHON Exclusive Field or Co-Exclusive Field. This section shall apply to
any Products sold by KYPHON or its Affiliates during the term of this Agreement
for use in the Co-Exclusive Field, regardless of whether the



29



--------------------------------------------------------------------------------

Products also include inventions which are not covered by a claim of a Licensed
Patent and even if there have been no improvements to the Product. Nothing
contained herein shall preclude or prevent BRI or Dr. Bonutti or his heirs,
guardians, estate, personal representatives or affiliates from claiming and
publicizing that Dr. Bonutti is the inventor of the Licensed Patents or any
component thereof including the inventor of balloon dissection, provided,
however, that such claims and publicity shall not, directly or indirectly,
indicate that the claims or publicity are made by, or with the endorsement of,
KYPHON.
 
15.    PRESS RELEASES
 
For thirty (30) days after the effective date of this Agreement, KYPHON shall
have the sole right to make a press release or other public announcement
concerning the transactions contemplated herein, subject to the five-business
day review and approval by the other parties as provided below, and the other
parties agree to refrain from making any press release or public announcement
concerning the transactions contemplated herein until the expiration of this
thirty (30) day period, except if and insofar as GSI or BRI or its Affiliates
reasonably deem it necessary to issue a press release or public announcement
during such period and give KYPHON ten (10) days prior notice regarding same and
comply with the requirements for five-business day review and approval by the
other parties as provided below.
 
After the expiration of said initial thirty (30) day period, any party may make
a press release or other public announcement concerning the transactions
contemplated hereby provided that the party desiring to make such press release
or public announcement (a) provides the other party the right to review and
suggest reasonable modifications thereto within five business days from the date
of receipt of such draft press release or public announcement and, except to the



30



--------------------------------------------------------------------------------

extent such press release or public announcement is legally required to be made,
and (b) obtains the other party’s prior written approval for the same. To the
extent that a press release or public announcement is legally required to be
made, no party shall have the right to approve or withhold consent to the
dissemination of any such press release or public announcement but such releases
or announcements shall be available to the extent practical to the other party
and GSI prior to their release or publication. BRI understands and acknowledges
that KYPHON may believe that this Agreement and the GSI Agreement constitutes
material agreements for KYPHON within the meaning of the Securities Act and
Exchange Act, that the material terms of this Agreement may be described in
KYPHON’s public filings with the SEC, and may be included as an exhibit to those
filings and that KYPHON will promptly furnish to BRI and GSI copies of all such
exhibits. GSI is an intended third party beneficiary of the last two sentences
of this section 15.
 
16.    MISCELLANEOUS
 
16.1  This Agreement is to be interpreted and governed by and under the laws of
the State of Illinois irrespective of any conflict of law considerations, except
for matters relating to patent laws of the United States in which case those
laws shall apply, and shall be deemed to have been entered into in the State of
Illinois.
 
16.2  This Agreement sets forth and embodies all understandings now in effect
between the parties as to the subject matter hereof and merges all prior
discussions and negotiations between them. The parties shall not be bound by
conditions, promises, definitions, renewals, extensions, waivers, warranties or
representations other than as expressly provided herein unless



31



--------------------------------------------------------------------------------

made in writing and signed by a proper and fully authorized representative of
each party to be bound thereby.
 
16.3  If any part of this Agreement shall, for any reason, be declared to
contravene or be invalid or unenforceable under the law of a competent
jurisdiction, same shall not affect the validity of the remainder of the
Agreement. In such a case, the Agreement shall be construed as if it does not
contain such particular part, and the rights and obligations of BRI and KYPHON
shall be construed and enforced accordingly.
 
16.4  The headings of this Agreement are inserted only for convenience and are
in no way to be construed as a part of this Agreement or as a limitation on the
scope of any of the terms or provisions of the Agreement.
 
16.5  Nothing herein shall be construed to make the parties hereto partners or
joint venturers, or to render either party liable for any of the debts or
obligations of the other party, and neither party shall be considered as being
an agent or representative of the other party in any dealings with a third
party, and neither party may act for, nor bind, the other party in any such
dealings.
 
16.6  BRI and KYPHON each agree to execute such further documents, papers and
agreements as may be necessary or desirable to effectuate the purposes of this
Agreement.
 
16.7  Notwithstanding any terms or provisions contained herein, neither BRI nor
KYPHON shall be liable for any failure or delay to perform any duties or
obligations hereunder due to strikes, lock-outs, acts of God, acts of war, fire,
flood, embargo, federal or state laws and



32



--------------------------------------------------------------------------------

regulations, litigation or labor disputes, or any other cause beyond the control
of either party, for the period that such causes are in effect.
 
16.8  This Agreement is not intended to confer any benefit on any third party,
and there are no third party beneficiaries with respect to this Agreement,
except for GSI who is expressly acknowledged to be a third party beneficiary
with respect to all provisions of this Agreement. Any provision for which GSI is
identified as an intended third party beneficiary shall not be amended without
the prior written consent of GSI.
 
16.9  Only the rights expressly granted herein have been conferred and no other
rights are to be implied or inferred.
 
The balance of the page is intentionally left blank.



33



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
in duplicate originals.
 

   
BONUTTI RESEARCH, INC.
Dated: August 19, 2002
     
By:
 
/s/ Peter Bonutti

--------------------------------------------------------------------------------

           
President

 

   
KYPHON INC.
Dated: August 19, 2002
     
By:
 
/s/ Jeffrey Kaiser

--------------------------------------------------------------------------------

           
Vice President, Finance and Administration
and Chief Financial Officer



34



--------------------------------------------------------------------------------

 
EXHIBIT A
 
LIST OF PATENTS
 
5,163,949
 
5,197,971
 
5,295,994
 
5,331,975
 
5,345,927
 
5,514,153
 
5,667,520
 
5,601,590
 
5,685,826
 
5,707,390
 
5,716,325
 
5,827,318
 
5,860,997
 
5,888,196



35



--------------------------------------------------------------------------------

 
5,954,739
 
6,017,305
 
6,042,596
 
6,102,928
 
6,171,236
 
6,171,299
 
6,187,023
 
6,277,136
 
6,358,266



36



--------------------------------------------------------------------------------

 
EXHIBIT B
 
DEFINITION OF KYPHON EXCLUSIVE FIELD
 
The use in humans or animals of any invention disclosed or claimed in any of the
Licensed Patents (i) partially or fully within bone for any purpose or (ii)
partially, substantially or fully within joints, ligaments, tendons or cartilage
comprising or attached to the cervical, lumbar, thoracic or sacral portions of
the spine, for diagnosis or treatment of spinal injuries or illnesses.



37



--------------------------------------------------------------------------------

 
EXHIBIT C
 
DEFINITION OF CO-EXCLUSIVE FIELD
 
The orthopedic use, outside of the KYPHON Exclusive Field, of any invention
disclosed or claimed in any one of the Licensed Patents for the diagnosis or
treatment of injuries or illnesses of joints, ligaments, cartilage, nerves or
tendons, including joint replacement/resurfacing around (but not in) the bone.



38



--------------------------------------------------------------------------------

 
EXHIBIT D
 
DEFINITION OF GSI EXCLUSIVE FIELD
 
The use of any invention described or claimed in any one of the Licensed Patents
which is not within the KYPHON Exclusive Field or Co-Exclusive Field.



39